               Case 3:20-cr-00337-WHO Document 52 Filed 03/02/21 Page 1 of 2




 1    DAVID H. ANGELI (admitted pro hac vice)
      EDWARD A. PIPER (Cal. Bar No. 288289)
 2    TYLER P. FRANCIS (admitted pro hac vice)
      MICHELLE H. KERIN (admitted pro hac vice)
 3    ANGELI LAW GROUP LLC
      121 SW Morrison Street, Suite 400
 4    Portland, Oregon 97204
      Telephone: (503) 954-2232│Facsimile: (503) 227-0880
 5    Email: david@angelilaw.com; ed@angelilaw.com; tyler@angelilaw.com;
             michelle@angelilaw.com
 6
      JOHN D. CLINE (Cal. Bar No. 237759)                                  FILED
 7    50 California Street, Suite 1500
      San Francisco, CA 94111                                               Mar 02 2021
 8    Telephone: (415) 662-2260│Facsimile: (415) 662-2263
                                                                          SUSANY. SOONG
      Email: cline@johndclinelaw.com
                                                                     CLERK, U.S. DISTRICT COURT
 9                                                                NORTHERN DISTRICT OF CALIFORNIA
      Attorneys for Defendant Joseph Sullivan                              SAN FRANCISCO
10

11                               UNITED STATES DISTRICT COURT

12                             NORTHERN DISTRICT OF CALIFORNIA

13                                    SAN FRANCISCO DIVISION

14
        UNITED STATES OF AMERICA,                     Case No. 3:20-cr-00337-WHO
15
                             Plaintiff,
16                                                    [PROPOSED] ORDER GRANTING
                        v.
17                                                    DEFENDANT JOSEPH SULLIVAN’S
        JOSEPH SULLIVAN,                              UNOPPOSED MOTION TO MODIFY
18                                                    CONDITIONS OF RELEASE
                             Defendant.
19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GFRANTING
     DEFENDANT JOSEPH SULLIVAN’S                                        ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                     121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                     Portland, Oregon 97204
                                                                           Telephone: (503) 954-2232
     3:20-cr-00337-WHO                            1                          Facsimile: (503) 227-0880
               Case 3:20-cr-00337-WHO Document 52 Filed 03/02/21 Page 2 of 2



                                          [PROPOSED] ORDER
 1
             The Court, having considered the defendant’s motion, hereby GRANTS the motion and
 2
      ORDERS that defendant’s condition of release requiring that “Defendant must not travel outside
 3
      of States of CA and NV without PTS pre-approval” be modified to read: “Defendant may not
 4
      travel outside California and Nevada without prior approval from Pretrial Services, but may
 5
      travel within the continental United States with prior approval from Pretrial Services.”
 6

 7
             IT IS SO ORDERED.
 8

 9
             DATED: March ___,
                          2 2021.
10

11                                                         THOMAS S. HIXSON
                                                           UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     [PROPOSED] ORDER GFRANTING
     DEFENDANT JOSEPH SULLIVAN’S                                                ANGELI LAW GROUP LLC
     UNOPPOSED MOTION TO MODIFY                                             121 S.W. Morrison Street, Suite 400
     CONDITIONS OF RELEASE                                                             Portland, Oregon 97204
                                                                                   Telephone: (503) 954-2232
     3:20-cr-00337-WHO                                 2                             Facsimile: (503) 227-0880
